Title: From Thomas Jefferson to Thomas Mann Randolph, 27 October 1794
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th J. to mr Randolph
Monticello Oct. 27. 94.

The children are in high health and spirits. They have learnt to say ‘Mama is gone.’ Jefferson adds ‘to Ichom’ (Richmond). We had a most copious rain on Saturday and Sunday, and learn with concern that you passed those days at Mrs. Payne’s.
It is important to me to know what was the exchange between Richmond and Liverpool on the 19th. of last month, for ordinary bills. (You know that bills of an extraordinary degree of credit command a higher price than ordinary ones, which is not what I want, but the value of bills of as good credit as the common run.) I wrote to James Brown to inform me, on the 1st. of this month: but his business has probably prevented an answer. In the mean time I am suffering for want of the information. Will you be so good as to ask of Mr. Brown what it was? He can answer it by only opening his book of bills.—Have you ever ascertained the price of wheat at Richmond before the arrival of the news of the embargo? My love to my dear Martha. We are anxious to know how Eleonor bore her journey. Adieu. Your’s affectionately
